Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 7, 9, 10, 10, 11, 13, 9, 15, 15, 20, 4, 17, of U.S. Patent No. 10,922,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the respective claims of the ‘916 patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2019/0051099 by Pawloski.
Regarding claim 1, Pawloski discloses an electronic gaming device (para. 104; abstract) comprising: a display device (7); a processor (para. 106 – see processor); and a memory (para. 106 – see memory) storing instructions which when executed by the processor, cause the processor to at least: control the display device to display an initial array of symbol positions (fig. 3; para. 108-110 – see the array of symbol positions that are populated) comprising first symbol positions populated with a first plurality of symbols (fig. 3; para. 108-110 – see the populated symbols); and add, in response to determining that a first designated symbol is populated at a symbol position of the first symbol positions, a second plurality of symbol positions populated with a second plurality of symbols to create an updated array of symbol positions (fig. 4-5; para. 120-122 – see the expanding symbol, 33 and the additional rows that are added), including the first designated symbol at a symbol position of the second plurality of symbol positions adjacent to the first designated symbol at the symbol position of the first symbol positions to the initial array of symbol positions (fig. 4-5; para. 120-122 – see the growing first symbol as part of the expanding symbol matrix).
Regarding claims 9 and 15, these claims are rejected as discussed above with regard to claim 1.
Regarding claims 3, 11 and 17, Pawloski discloses wherein the instructions further cause the processor to evaluate the first plurality of symbols displayed in the initial array of symbol positions and the second plurality of symbols displayed in the second plurality of symbol positions to determine a second outcome (para. 123 – see evaluation of the symbols).
Regarding claims 5, 12 and 18, Pawloski discloses wherein the instructions further cause the processor to add the second plurality of symbol positions as at least one i) a new top row above a topmost row of the initial array of symbol positions, ii) a new bottom row below a bottommost row of the initial array of symbol positions, and iii) a new row between a topmost row and a bottommost row of the initial array of symbol positions (fig. 4-5; para. 120-122 – see the addition of the middle row).
Regarding claim 6, Pawloski discloses wherein the instructions further cause the processor to randomly determine a position of the second plurality of symbol positions in the updated array of symbol positions (fig. 4-5; para. 120-123 – see population of the newly added symbols).
Regarding claims 7, 13 and 19, Pawloski discloses wherein the instructions further cause the processor to determine a position of the second plurality of symbol positions that includes more designated symbols added to the second plurality than a number of designated symbols that would have been added to the second plurality of symbols positions if the second plurality of symbol positions was at a position different from the determined position (para. 129-132 —see determination of number of symbol positions to add based on the desired volatility.)
Regarding claims 8, 14 and 20, Pawloski discloses wherein the instructions further cause the processor to: evaluate each potential location of a plurality of potential locations to add the second plurality of symbol positions to the initial array; determine a location of the plurality of potential locations that, upon adding the second plurality of symbol positions, results in the highest chance of a winning outcome; and add the second plurality of symbol positions to the initial array at the determined location (para. 129-132 —see a player’s management of bonus symbol probability. Examiner noting that this claim is broadly drafted and does not provide for a particular operation and merely a modified probability. Examiner further noting that the maximized symbol positions is also met by the full row expansion shown in figures 4-8, as each row is a complete row and not a smaller row, e.g. a triangular symbol array.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawloski and further in view of U.S. Publication 2010/0075737 by Bluemel.
Regarding claims 2, 10 and 16, Pawloski does not explicitly disclose wherein the instructions further cause the processor to repopulate, other than symbol positions where the first designated symbol is populated, each symbol position of the first symbol positions and the second plurality of symbol positions with symbols, such that the first designated symbol is persistently overlaid upon the symbol position of the first symbol positions and the symbol position of the second plurality of symbol positions.  Bluemel teaches persistent bonus symbols with a complete refresh of the other symbols at paragraphs 30-37 and supporting figures.  Because the references are from a similar art and concerned with a similar problem, i.e. symbol based games, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Pawloski with Bluemel’s persistent bonus symbol during a complete refresh of all non-bonus symbols.  One having ordinary skill in the art would have been motivated to do so because refreshing the existing initially populated symbols allows for greater player engagement because it allows for a player to be less upset when bonus symbols do not provide for a winning combination as taught by Bluemel.
Regarding claim 4, Pawloski does not explicitly disclose wherein the instructions further cause the processor to: repopulate, except for the symbol position that includes the first designated symbol, each symbol position in the initial array of symbol positions with a third plurality of symbols; and evaluate the third plurality of symbols displayed in the initial array of symbol positions, including the first designated symbol, and the second plurality of symbols displayed in the second plurality of symbol positions, to determine a second outcome.  Bluemel teaches this symbol refresh at paragraphs 30-37, see refreshing all symbols except for bonus symbols in order to maintain player engagement. Because the references are from a similar art and concerned with a similar problem, i.e. symbol based games, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Pawloski with Bluemel’s persistent bonus symbol during a complete refresh of all non-bonus symbols.  One having ordinary skill in the art would have been motivated to do so because refreshing the existing initially populated symbols allows for greater player engagement because it allows for a player to be less upset when bonus symbols do not provide for a winning combination as taught by Bluemel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715